Title: To Thomas Jefferson from Albert Gallatin, 27 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 27. 1808
                  
                  It seems that fourteen american vessels, which had entered last summer in Amsterdam as coming from America & with cargoes not of British growth have been detained under suspicion of having in fact come from England with English cargoes. The clearances have been sent to Heinicken the Dutch Consul, in order to ascertain the fact. Four of the vessels having thus entered as if coming from New York & with clearances apparently signed by the officers of that port, Heinicken writes to Mr Gelston asking for the information & enclosing copies of the clearances.   These are evidently forgeries intended to evade the French & Dutch regulations. For of the four vessels which had entered with such supposed New York papers, three had never been in that port, and the fourth instead of clearing for Amsterdam with a cargo of sugar as stated in the forged paper had actually cleared for Liverpool with cotton, flour & lumber. It is therefore clear that she landed her cargo in Liverpool, took there a cargo of sugar, & having forged a new clearance and a set of other documents in order to shew that the sugar was not British, proceeded to Amsterdam where she is detained.   I had before heard some vague reports of those transactions; & also a suggestion that the harsh interpretation put by Bonaparte, on his return from Poland, on his decree of Nover. 1806, was owing to his being much acquainted with the fraud.   It is very possible that the three other vessels may have been indeed British vessels sailing under American flags; for as they had never been in New York, they must have forged not only the clearances, but also the sea-letters & other documents.
                  Mr Gelston now enquires whether he shall give to Heinickin the information required. It will certainly seal the condemnation of the vessels; and he doubts whether we are bound to assist in Carrying the French & Holland decrees into effect.
                  The paper A is the copy of the true clearance under which the Jane sailed from New York & is sent to me by Mr Gelston. The paper B.4 is a copy of the forged clearance under which she entered Amsterdam; & the papers B. 5. 6. & 7. are Copies of three other forged documents intended to shew that the sugar she had taken on board at Liverpool had been imported into the United States from French, Spanish & Danish ports. These four papers B. 4. 5. 6. 7. were enclosed to Mr Gelston by Heiniken. The forged clearances & documents of the three other vessels being similar to that of the Jane have not been sent by Mr Gelston.
                  There being 14 vessels in that situation, and Heincken having sent Mr Gelston the papers of 4 only, I presume that the other ten had entered Amsterdam as coming from other american ports, and that Heincken has made a similar application to the collectors of those ports respectively from which they pretended to have cleared.
                  The question is respectfully submitted for your consideration.
                  With great respect Your obedient Servt.
                  
                     —Albert Gallatin 
                     
                  
               